This court is ■ of opinion that the proofs of the plaintiff did not establish a cause of actionable negligence against the defendant. The order appealed from is, therefore, reversed, with costs, and the judgment unanimously reinstated. Present — Jenks, P. J., Burr, Carr, Stapleton and Putnan, JJ. William F. Giveans, Respondent, v. Farmers’ Loan and Trust Company and Others, as Executors, etc., Appellants.— Judgment and order unanimously affirmed, with costs payable out of the estate. No opinion. Present. — Jenks, P. J., Burr, Carr, Rich and Putnam, JJ.